                      Case 7:20-cv-05601 Document 2 Filed 07/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNIFIED U.S. COMMON LAW GRAND                       Civil Action No. 20-cv-______ (___)
 JURY,

                 Plaintiff,
                                                         CORPORATE DISCLOSURE
                 v.                                    STATEMENT OF DEFENDANTS
                                                     ALPHABET INC., GOOGLE LLC, AND
 ALPHABET INC., YOUTUBE, GOOGLE,                             YOUTUBE LLC
 FACEBOOK and TWITTER,

                 Defendants.


            Pursuant to Federal Rule of Civil Procedure 7.1, defendants Alphabet Inc., Google LLC,

and YouTube LLC hereby disclose as follows:

            YouTube, LLC is a wholly owned subsidiary of Google LLC. Google LLC is

a subsidiary of XXVI Holdings Inc., which is a subsidiary of Alphabet Inc., a publicly traded

company. No publicly traded company holds more than 10% of Alphabet Inc.’s stock.


Dated: New York, New York
       July 20, 2020
                                                       HERRICK, FEINSTEIN LLP


                                                       By:    /s/ Barry Werbin
                                                              Barry Werbin
                                                              Michelle M. Sekowski
                                                       Two Park Avenue
                                                       New York, New York 10016
                                                       Tel: (212) 592-1400
                                                       bwerbin@herrick.com
                                                       msekowski@herrick.com
                                                       Attorneys for Defendants Alphabet, Inc.,
                                                       Google LLC, and YouTube LLC




HF 13410753v.1
